NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                Nos. 20-3430 and 21-1544
                                     _____________


                            UNITED STATES OF AMERICA

                                             v.

                                    TROY WRAGG,
                                          Appellant
                               _______________________

                 On Appeal from the United States District Court for the
                           Eastern District of Pennsylvania
                            (D.C. Nos. 2:15-cr-00398-001)
                        District Judge: Hon. Joel H. Slomsky


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 September 22, 2021

                               (Filed: September 29, 2021)

              Before: JORDAN, PORTER and RENDELL, Circuit Judges.



                                      O P I N I O N*




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
RENDELL, Circuit Judge.

       Troy Wragg appeals the District Court’s orders denying his motions for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). Because the District Court did not abuse its discretion

in denying Wragg’s motions, we will affirm its orders.

                                             I.

       In 2017, Wragg pled guilty to various criminal counts stemming from his role as

the leader of a massive $54 million fraud scheme. Before his sentencing, while on

pretrial release, Wragg engaged in additional fraudulent conduct. The Government

charged him by Information for this additional fraudulent conduct, and he later pled

guilty to yet another count of wire fraud. In 2019, the District Court sentenced Wragg to

264 months imprisonment, five years of supervised release, and ordered him to pay more

than $54 million in restitution.

       On May 13, 2020, Wragg filed a motion for compassionate release. He argued

that his medical conditions, including his obesity, seizure disorder, and hypertension

greatly increased the risk that he would develop complications were he to contract

COVID-19. The District Court denied the motion. The District Court concluded that

Wragg “ha[d] not shown extraordinary and compelling reasons for his release” and, even

if he could show such extraordinary and compelling reasons, “the relevant Section

3553(a) factors counsel[ed] against a reduction or modification of his sentence.” App.

22; see 18 U.S.C. § 3553(a) (setting forth factors to be considered in imposing a

sentence). Wragg appealed the District Court’s order, but voluntarily withdrew his




                                             2
appeal. On November 2, 2020, he filed a second motion for compassionate release in the

District Court.

       In his second motion for compassionate release, Wragg alleged his seizure

disorder had worsened and that he tested positive for COVID-19. The District Court

denied this second motion. It denied the motion for two reasons: “first, [Wragg] failed to

present an extraordinary and compelling reason for his compassionate release, and

second, the applicable § 3553(a) factors do not warrant such release.” App. 30 n.1. As

for the second reason, the District Court explained that “as discussed in the Opinion . . .

denying his first compassionate release motion,” “the § 3553(a) sentencing factors . . .

continue to heavily weigh against Defendant’s compassionate release.” App. 31 n.1. The

District Court continued:

              [T]he nature and circumstances of Defendant’s offense and his
              history and characteristics, particularly his criminal recidivism
              weigh against his release. Defendant pled guilty to ten counts
              of wire fraud, securities fraud, and conspiracy; he subsequently
              pled guilty to an additional wire fraud offense that occurred
              during his pretrial release for his initial offenses. These
              offenses involve a Ponzi scheme led by Defendant in which
              hundreds of victims were defrauded. He owes $54,532,488.57
              in restitution to his victims.

              Furthermore, Defendant’s release after serving only two years
              of his twenty-two-year sentence would not reflect the
              seriousness of his offenses, promote respect for the law,
              provide just punishment, afford adequate deterrence nor
              protect the public from further crimes by Defendant.

App. 31 n.1 (internal citations omitted). Wragg appealed this order and his appeal was

docketed at No. 20-3430.




                                              3
       While his appeal was pending, Wragg filed a third motion for compassionate

release in the District Court. He alleged that he “suffer[ed] from new ailments” and was

experiencing ongoing COVID-19 symptoms. App. 37 n.1. The District Court denied this

third motion for compassionate release. It concluded that it lacked jurisdiction because

Wragg’s appeal of its earlier order divested it of jurisdiction. Despite “this jurisdictional

impediment,” the District Court further denied Wragg’s motion “on the merits.” App. 35

n.1. On the merits, the District Court concluded, as it had twice before, that Wragg failed

to show extraordinary and compelling reasons to justify his release, and, regardless, the §

3553(a) sentencing factors weighed against his release. Wragg appealed the denial of his

third motion and his appeal was docketed at No. 21-1544.

       The appeal from the denial of his second motion (No. 20-3430) and the appeal

from the denial of his third (No. 21-1544) were consolidated for disposition. 1

                                             II.

       The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction

under 28 U.S.C. § 1291. We review a district court’s denial of a motion for

compassionate release for abuse of discretion. United States v. Pawlowski, 967 F.3d 327,

330 (3d Cir. 2020). Thus, “we will not disturb the District Court’s decision ‘unless there

is a definite and firm conviction that [it] committed a clear error of judgment in the




1
  As these appeals were consolidated, Wragg’s underlying second and third motions for
compassionate release were based on substantially similar grounds, and Wragg contends
the District Court committed the same errors in denying both motions, the following
discussion applies equally to Wragg’s appeal of both orders.

                                              4
conclusion it reached upon a weighing of the relevant factors.’” Id. (citing Oddi v. Ford

Motor Co., 234 F.3d 136, 146 (3d Cir. 2000)).

                                             III.

       Wragg contends that the District Court abused its discretion in two ways. First, he

argues that the District Court abused its discretion in concluding that his medical ailments

did not constitute extraordinary and compelling reasons to warrant his immediate release.

Second, he argues that the District Court abused its discretion in weighing the § 3553(a)

factors and concluding that those factors weighed against his release. Based on these

alleged errors, Wragg urges this Court to remand the matter to the District Court and take

the additional step of assigning a new judge to handle the case on remand. We disagree.

       Under § 3582(c)(1)(A), a district court “may reduce [a prisoner’s] term of

imprisonment . . . if it finds that (i) extraordinary and compelling reasons warrant such a

reduction.” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). “But before granting

compassionate release, a district court must ‘consider[] the factors set forth in [§ 3553(a)]

to the extent that they are applicable.’” Pawlowski, 967 F.3d at 329 (quoting 18 U.S.C.

§ 3582(c)(1)(A)) (emphasis added). In short, a showing of “extraordinary and

compelling reasons” is necessary for a prisoner to be eligible for, but insufficient to

entitle the prisoner to, relief under § 3582(c)(1)(A)(i). See Pawlowski, 967 F.3d at 330

(assuming that a prisoner established “extraordinary and compelling reasons” for release,




                                              5
but, nevertheless, affirming the district court’s order denying relief because the

§ 3553(a) factors weighed against granting relief).

       Here, we conclude that the District Court was well within its discretion to deny

Wragg’s motions for compassionate release because it was clear from the District Court’s

analysis that the § 3553(a) factors weighed “heavily . . . against [his] compassionate

release.” App. 31 n.1; see App. 38 n.1 (reaching the merits of Wragg’s third motion for

compassionate release and similarly concluding that “Defendant’s offense and his history

and characteristics continue to heavily weigh against Defendant’s compassionate

release”). Indeed, because the § 3553(a) factors weighed so heavily against Wragg’s

release, we need not address the District Court’s analysis and rejection of Wragg’s

proffered extraordinary and compelling reasons.

       Among other things, in denying both Wragg’s second and third motions, the

District Court considered the seriousness of Wragg’s offenses (including a massive $54

million fraud involving hundreds of victims) and it considered that releasing Wragg

“after serving only two years of his twenty-two-year sentence would not reflect the

seriousness of his offenses, promote respect for the law, provide just punishment, afford

adequate deterrence, nor protect the public from further crimes by Defendant.” App. 38

n.1; see also App. 31 n.1 (evaluating the § 3553(a) factors before concluding that the

factors weighed against Wragg’s release). The District Court did not err when it

considered the amount of time remaining in Wragg’s sentence. See Pawlowski, 967 F.3d

at 330-31 (concluding that it is proper for a district court to consider the amount of time

remaining to be served in a prisoner’s sentence). And the District Court did not err in


                                              6
concluding that Wragg’s immediate release would not serve to protect the public from

further crimes. Indeed, Wragg’s initial sentence was imposed not only for his offenses

related to orchestrating the massive $54 million fraud, but also for the discrete fraud

offense he committed while on pretrial release.

       We decline to disturb the District Court’s decision here having no “definite and

firm conviction that [it] committed a clear error of judgment in the conclusion it reached

upon a weighing of the relevant factors.” Pawlowski, 967 F.3d at 330 (citing Oddi, 234

F.3d at 146).

                                            IV.

       For these reasons, we will affirm the District Court’s orders.




                                             7